Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statements filed 8/22/22 and 6/23/22 have been considered.
Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claim(s) 1, 3, 4, 13, 15, 16 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mortazavi et al. (US 2016/0314805 A1), cited by applicant
Re claim 1:  Mortazavi et al. a threshold detector circuit (figure 4) configured to receive a signal from an acoustic sensor element (402) and produce an output signal to wake up an acoustically controlled device (such as a mobile device), comprises:
a switch (418) having an input coupled to an output of the acoustic sensor element to receive an output signal from the acoustic sensor element (see arrangement in figure 4), a control port (input to which a signal on feedback path (422) is applied) that receives a control signal, and first and second output ports (the two output located on output side of (418) as depicted in figure 4);
a first analog-to-digital converter (406) having an input coupled to the first output port of the switch and having an output to convert the output signal from the acoustic sensor element into a first digitized output signal (see figure 4), and which operates at a first power level (paragraph [0044]);
a second analog-to-digital converter (416) having an input coupled to the second output port of the switch and having an output to convert the output signal from the acoustic sensor element into a second digitized output signal (see figure 4),, and which operates at a second higher power level, relative to the first power level(paragraph [0044]);
a threshold level detector (performed in (410)) that receives an output from the first analog-to-digital converter to produce the control signal having a first state that causes the switch feed the output signal from the acoustic sensor element to the second analog-to-digital converter when the first digitized output signal meets a threshold criteria (paragraph [0044-0046], figures 4-5 when threshold level (502/504) is met for a trigger detection).  Also, the newly set forth limitation of a “satisfaction of which specifies a presence of specified acoustic activity” is taught by the meeting of a imposed SNR requirement that has been opposed by the DSP (paragraph [0046]).
Claim 1 has been amended to include an analog circuit configured to receive the output signal from the acoustic sensor element and further configured to generate a signal that causes the first analog-to-digital converter to operate when the output signal from the acoustic sensor element meets a first threshold criteria.  This amended feature is taught by at least the use of element(s) (404/414), figure 4 which as seen from figure 1 entails an analog circuit. Which as depicted receives a signal from the acoustic sensor (402) and which enables the ADC to operate  when a criteria is reached. 
Re claim 13:  Mortazavi et al. an acoustic device (figure 4 when used with a device such as a mobile device) comprises:
an acoustic sensor element (402) configured to sense acoustic energy (audio signals) and produce an output signal; and
a threshold detector circuit (figure 4) comprising:
a switch (418) having an input coupled to the output of the acoustic sensor element to receive the output signal, a control port that receives a control signal, and first and second output ports (see arrangement in figure 4);
a first analog-to-digital converter (406) having an input coupled to the first output port of the switch and having an output to convert the output signal from the acoustic sensor element into a first digitized output signal (see figure 4), and which operates at a first power level (paragraph [0044]);
a second analog-to-digital converter (416) having an input coupled to the second output port of the switch and having an output to convert the output signal from
the acoustic sensor element into a second digitized output signal (figure 4), and which operates at a second higher power level, relative to the first power level (paragraph [0044]);
a threshold level detector (performed in (410)) that receives an output from the first analog-to-digital converter to produce the control signal having a first state that causes the switch to feed the output signal from the acoustic sensor element to the second analog-to-digital converter when the first digitized output signal meets a threshold criteria (paragraph [0044-0046], figures 4-5 when threshold level (502/504) is met for a trigger detection). Also, the newly set forth limitation of a “satisfaction of which specifies a presence of specified acoustic activity” is taught by the meeting of a imposed SNR requirement that has been opposed by the DSP (paragraph [0046]). Claim 13 has been amended to include an analog circuit configured to receive the output signal from the acoustic sensor element and further configured to generate a signal that causes the first analog-to-digital converter to operate when the output signal from the acoustic sensor element meets a first threshold criteria.  This amended feature is taught by at least the use of element(s) (404/414), figure 4 which as seen from figure 1 entails an analog circuit. Which as depicted receives a signal from the acoustic sensor (402) and which enables the ADC to operate when a criteria is reached. 
Re claims 3 and 15: note the threshold detector (410) receives the output from the second analog-to-digital converter through elements (420 and 408) 
Re claims 4 and 16: see figures 4-5 along with paragraphs [0037 and 0044] when activating and deactivating each of the analog-to-digital converters (406 and 416)
Re claim 21:  the claimed wake-on-circuit as set forth is satisfied by the circuit arrangement within DSP to perform the trigger detect mode (which as discussed in paragraph [0036] is another name given to a wake mode.
Re claims 21-23: see figure 4, which depending on the combination of elements (404, 406, 414, 416) considered, one combination teaches series connections between the analog circuit and the ADC and another combination teaches a parallel connection between an analog circuit and a ADC
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claim 2, 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. (US 2016/0314805 A1) in view of Braithwaite et al. (US 2017/0214968 A1) cited by applicant.
Re claims 2 and 14:  The teaching of Mortazavi et al. (US 2016/0314805 A1) is discussed above and incorporated herein.   Additionally Mortazavi et al. teaches a circuit (430) on the outputs of the analog to digital converters and a buffer (408) as set forth.  Mortazavi et al. however does not teach that the circuit (430) includes a conversion aspect to format the digitized output to an audio signal.  Braithwaite et al. teaches in a similar environment that such a conversion circuit (121) is used when it is desired to convert a signal into an audio format.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate this feature of Braithwaite et al. into the arrangement of Mortazavi et al. to predictably provide a way of signal conversion into an audio format.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Re claim 6:  note Mortazavi et al. teaches that the buffer stores a time unit worth of data as claimed by the buffer (408) when storing samples that is time based. (paragraphs [0036 and 0044]) 
8. 	Claims 5, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. in view of Littrell et al. (WO 2017/151650 A1), cited by applicant.
Re claims 5, 17 and 20:  The teaching of Mortazavi et al. (US 2016/0314805 A1) is discussed above and incorporated herein.  Mortazavi et al., however does not teach that the microphone used (402) is a MEMS piezoelectric –based microphone as set forth in claims 5 and 17.  Littrell et al. (WO 2017/151650 A1), teaches in a similar environment that MEMS piezoelectric –based microphones can be used for sound detection and provides an improved acoustic sensitivity without increasing power needs. (page 7, lines 1-14).  It would have been obvious to one or ordinary skill in the art before the filing of the invention to incorporate such microphones in any device including that of  Mortazavi et al. to predictable allow for improved acoustic detection without increasing power needs.  Therefor the claimed subject matter would have been obvious before the filing of the invention.   Additionally, Littrell et al. (WO 2017/151650 A1), teaches that the device can, as in Mortazavi et al., be implemented as a voice activity detector by detecting audio stimulus (page 20, line 33 and page 24, lines 1-9).  Also although not taught by Mortazavi et al., Littrell et al. teaches that the microphone can be packaged as a hybrid circuit, by placing all components on a common substrate (for example page 2, lines 10-13) allowing these components to housed together. It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate this teaching into the arrangement of Mortazavi et al. to predictably provide a way of creating a packaging containing all components and circuitry necessary for a voice activation device.  Therefor the claimed subjet matter would have been obvious before the filing of the invention.
9. 	Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. in view of Kerth et al. (U.S. Patent 5,644,308).
Re claims 7 and 19:  The teaching of Mortazavi et al. (US 2016/0314805 A1) is discussed above and incorporated herein.  Mortazavi et al., however does not teach the type of converters used in the arrangement of figure 4) to be a successive approximation register type (SAR) and a Sigma-Delta type as set forth in claims 7 and 19.  Kerth et al. teaches in column 1, lines 14-39 that each of these types of converters are known, each having specific performance characteristics and power consumptions. It would have been obvious to one of ordinary skill in the art before the filing of the invention to look at the characteristics of the analog-to-digital converters used in the arrangement of figure 4 and to predictably select appropriate known converters including the SAR type and Sigma-Delta type as taught by Kerth et al. to meet the intended purpose of each in the arrangement of Mortazavi et al.    Therefor the claimed subject matter would have been obvious to one of ordinary skill before the filing of the invention.      
10. 	Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. in view of Hwang et al. (US 2013/0110521 A1), cited by applicant.
Re claim 8:  Mortazavi et al. threshold detector circuit (figure 4) configured to receive a signal from an acoustic sensor element (402) and produce an output signal to wake up an acoustically controlled device (abstract along with paragraph [0036] in which the arrangement of figure 4 is similarly used as that discussed with respect to figure 1), comprises:
a switch (418) having an input coupled to an output of the acoustic sensor element to receive an output signal from the acoustic sensor element (see arrangement in figure 4), a control port that receives a control signal (input to (418) that is obtained on line (422), and first and second output ports (outputs on (418) depicted in figure 4;
a first channel (comprised of elements (404, 406);
a second channel comprising an analog-to-digital converter (416) having an input coupled to the second output port of the switch and having an output to convert the output signal from the acoustic sensor element into a second digitized output signal, and which operates at a second higher power level, relative to the first power level (see arrangement in figure 4 along with discussion in paragraph [0044]);
a threshold level detector (410) that receives an output from the first channel to produce the control signal having a first state that causes the switch to feed the output signal from the acoustic sensor element to the second analog-to-digital converter when the first digitized output signal meets a threshold criterion (see arrangements in figures 4-5 along with discussion of operations in paragraphs [0044-0046].  Also, the newly set forth limitation of a “satisfaction of which specifies a presence of specified acoustic activity” is taught by the meeting of a imposed SNR requirement that has been opposed by the DSP (paragraph [0046]) of Mortazavi et al.   Mortazavi et al. however does not teach that the first channel comprises an energy level per band detector circuit that partitions the output signal from the acoustic sensor element into frequency bands and buffers the energy level per band.  Hwang et al. teaches in a similar environment this feature by the use of mel-band filters (323) figure 3, which corresponds to the system of figure 1 (paragraph [0054]) along with figure 7 and discussions of operations in paragraphs [0034 and 0051-0052] to reduce memory usage by buffering audio features rather than raw audio (paragraph [0032]). It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate this teaching of partitioning of a signal into frequency bands as taught by Hwang et al. into the arrangement of Mortazavi et al. to predictably provide an arrangement of reduce memory usage by buffering audio features.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Re claim 9: note Mortazavi et al. includes one or more buffers (408).  Claim 8 has been amended to include an analog circuit configured to receive the output signal from the acoustic sensor element and further configured to generate a signal that causes the first analog-to-digital converter to operate when the output signal from the acoustic sensor element meets a first threshold criteria.  This amended feature is taught in Mortazavi et al. by at least the use of element(s) (404/414), figure 4 which as seen from figure 1 entails an analog circuit. Which as depicted receives a signal from the acoustic sensor (402) and which enables the ADC to operate when a criteria is reached. 
Re claim 10: see teaching in paragraph [0037] of Hwang et al. which when used in combination of the teaching of Mortazavi as discussed above allows for an arrangement of reduce memory usage by buffering audio features
Re claim 11: the partitioning of a signal by at least one filter bank as set forth is taught in Hwang et al. using filters (323), which when used in combination of the teaching of Mortazavi as discussed above allows for an arrangement of reduce memory usage by buffering audio features
Re claim 12: see teaching in paragraphs [0036 and 0049] of Hwang et al. teaching as set forth calculations in frames of time which when used in combination of the teaching of Mortazavi as discussed above allows for an arrangement of reduce memory usage by buffering audio features
Response to Arguments
11. 	Applicant's arguments filed 8/22/22 (directed to claims 1-17 and 19-20) have been fully considered but they are not persuasive. 
Applicant argues that the DSP (410) is not an analog circuit used to perform the operations of the analog circuit as now set forth.  Examiner agrees.  This element is use used to teach the claimed threshold level detector as set forth which as seen from the claimed arrangement is not defines as an analog circuit as argued.  The newly set forth analog circuit is taught by element(s) 404,414) which as seen from related figure 1 constitute an analog circuit and which satisfies the newly set forth limitations.  
Conclusion
12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        
/ALS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        8/25/22